DETAILED ACTION
This action is responsive to the following communications: the response filed on July 19, 2022.
Claims 1-2, and 4-26 are presented for Examination. Claims 1,12,23 and 25 are independent.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 25 is objected to because of the following informalities:  Claim 25 is missing an end period (“.”) which is not visible before due to vague drawing of the comma (“,”). So, comma needs to be replaced with a period at the end of the claim 25.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mikail et al (US 2014/0253002).
Regarding independent claim 1, Mikail et al disclose that a method, comprising:
employing a curve transformer (Fig. 2-3: [0026]; 84) for controlling a three-phase motor (Fig. 3: 10), wherein the curve transformer has an index value ([0026]; “The lookup table 84 stores values of phase current commands”) for each stored input ([0026]; “current signal 82”) and output value ([0026]; “torque command signal 88”) for providing stored corner points for outputs of the curve transformer;
wherein the curve transformer outputs interpolated data (Fig.2: torque values between, 0.2-0.4,0.4-0.6)  for input data between adjacent ones of the input values ([0022]; “ as shown in FIG. 2, the torque produced portion 46 of each of the torque profiles P1-P8 ranges from about ninety degrees to about two hundred and seventy degrees with respect to the x-axis (e.g., the torque produced portion 46 of each of the torque profiles P1-P8 has a span of about 180 degrees with respect to the x-axis)”).

Regarding claim 2, Mikail et al disclose that wherein the interpolated data comprises linear interpolated data ([0022]; torque profile; P1-P8).

Regarding claim 4, Mikail et al disclose that further including employing the curve transformer for controlling motor speed ([0029]).

Regarding claim 5, Mikail et al disclose that further including employing the curve transformer for controlling motor torque (Abs.: Torque).

Regarding claim 6, Mikail et al disclose that further including employing the curve transformer for controlling motor power ([0026]; “The control module 76 may then convert or transform the current command value from the lookup table 84 into the torque command signal 88 that is sent to the power converter 78”).

 Regarding claim 7, Mikail et al disclose that further including employing the curve transformer for controlling motor control demand ([0026]; “The control module 76 may then convert or transform the current command value from the lookup table 84 into the torque command signal 88 that is sent to the power converter 78”).

Regarding claim 8, Mikail et al disclose that wherein the index values, the input values and the output values provide steps in the output of the curve transformer (Fig. 2).

Regarding claim 9, Mikail et al disclose that wherein the steps include hysteresis ([0029]; “a phase inductance of the motor 10” in which a magnetic induction lags behind a magnetizing force ).

Regarding claim 10, Mikail et al disclose that wherein the output of the curve transformer is not monotonic (Fig. 2, low-high-low; slope changes).

Regarding claim 11, Mikail et al disclose that further including employing the curve transformer using polar FOC in a motor controller IC package (Fig. 2: 76; [0024]; “an application specific integrated circuit (ASIC)”).

Regarding independent claim 12, Mikail et al disclose that a motor controller IC package (Fig. 3: 76; [0024]; “an application specific integrated circuit (ASIC”), comprising:
A processer ([0024]; “a processor”) and ([0024]; “memory”) configured to provide:
a curve transformer (Fig. 2-3: [0026]; 84) having an index value ([0026]; “The lookup table 84 stores values of phase current commands”) for each stored input value ([0026]; “current signal 82”) and output value ([0026]; “torque command signal 88”) for providing stored corner points for outputs of the curve transformer;
wherein the curve transformer outputs interpolated data (Fig.2: torque values between, 0.2-0.4,0.4-0.6)  for input data between adjacent ones of the input values ([0022]; “ as shown in FIG. 2, the torque produced portion 46 of each of the torque profiles P1-P8 ranges from about ninety degrees to about two hundred and seventy degrees with respect to the x-axis (e.g., the torque produced portion 46 of each of the torque profiles P1-P8 has a span of about 180 degrees with respect to the x-axis)”).

Regarding claim 13, Mikail et al disclose that wherein the interpolated data comprises linear interpolated data (([0022]; P1-P8).

Regarding claim 14, Mikail et al disclose that wherein the curve transformer is configured to control a three-phase motor (Fig. 3: 10).

Regarding claim 15, Mikail et al disclose that wherein the curve transformer is configured to control motor speed ([0029]).

Regarding claim 16, Mikail et al disclose wherein the curve transformer is configured to control motor torque (Abs.: Torque).

Regarding claim 17, Mikail et al disclose that wherein the curve transformer is configured to control motor power ([0026]; “The control module 76 may then convert or transform the current command value from the lookup table 84 into the torque command signal 88 that is sent to the power converter 78”).

Regarding claim 18, Mikail et al disclose that wherein the curve transformer is configured to control motor control demand ([0026]; “The control module 76 may then convert or transform the current command value from the lookup table 84 into the torque command signal 88 that is sent to the power converter 78”).

Regarding claim 19, Mikail et al disclose that wherein the index values, the input values and the output values provide steps in the output of the curve transformer (Fig. 2).

Regarding claim 20, Mikail et al disclose that wherein the steps include hysteresis ([0029]; “a phase inductance of the motor 10” in which a magnetic induction lags behind a magnetizing force ).

Regarding claim 21, Mikail et al disclose that wherein the output of the curve transformer is not monotonic (Fig. 2, low-high-low; slope changes).

Regarding claim 22, Mikail et al disclose that wherein the curve transformer is configured for polar FOC motor control (Fig. 2: 76; [0024]; “an application specific integrated circuit (ASIC)”).

Regarding independent claim 23, Mikail et al disclose that a method, comprising: 
employing a curve transformer (Fig. 2-3: [0026]; 84) controlling a three-phase motor (Fig. 3: 10), the curve transformer having an index value ([0026]; “The lookup table 84 stores values of phase current commands”)  for each stored input value   ([0026]; “current signal 82”)  and output value  ([0026]; “torque command signal 88”) for providing stored corner points for outputs of the curve transformer, 
wherein the curve transformer outputs interpolated data (Fig.2: torque values between, 0.2-0.4,0.4-0.6)  for input data between adjacent ones of the input values, and wherein the input data comprises one or more of motor speed, motor torque, motor power, and/or motor control demand([0022]; “ as shown in FIG. 2, the torque produced portion 46 of each of the torque profiles P1-P8 ranges from about ninety degrees to about two hundred and seventy degrees with respect to the x-axis (e.g., the torque produced portion 46 of each of the torque profiles P1-P8 has a span of about 180 degrees with respect to the x-axis)” and [0026]; torque, speed, motor current ).

Regarding claim 24, Mikail et al disclose that further including employing the curve transformer using polar FOC in a motor controller IC package (Fig. 2: 76; [0024]; “an application specific integrated circuit (ASIC)”).

Regarding independent claim 25, Mikail et al disclose that a motor controller IC package (Fig. 2: 76; [0024]; “an application specific integrated circuit (ASIC)”).
, comprising: a processer and memory (Fig.3: 76,84) configured to provide a curve transformer (Fig. 2-3: [0026]; 84) to control a three- phase motor (Fig. 3: 10 [0023]), the curve transformer having an index value ([0026]; “The lookup table 84 stores values of phase current commands”) for each stored input value  ([0026]; “current signal 82”) and output value ([0026]; “torque command signal 88”)  for providing stored corner points for outputs of the curve transformer, wherein the curve transformer outputs interpolated data (Fig.2: torque values between, 0.2-0.4,0.4-0.6)   for input data between adjacent ones of the input values, and wherein the input data comprises one or more of motor speed, motor torque, motor power, and/or motor control demand ([0022]; “ as shown in FIG. 2, the torque produced portion 46 of each of the torque profiles P1-P8 ranges from about ninety degrees to about two hundred and seventy degrees with respect to the x-axis (e.g., the torque produced portion 46 of each of the torque profiles P1-P8 has a span of about 180 degrees with respect to the x-axis)” and [0026]; torque, speed, motor current ).

Regarding claim 26, Mikail et al disclose that wherein the interpolated data comprises linear interpolated data ([0022]; torque profile; P1-P8; Fig. 2: Linear portion between 0.2-0.6).

			Response to Arguments
Applicant's arguments/remarks on pages 2-8, filed 07/19/2022 have been fully considered but they are not deemed to be sufficient to overcome such rejections of the prior art. All limitations of the claims are found or “fully met” by the references as shown in the rejections. Consequently, Applicants’ arguments are not convincing.
First, the Examiner is not persuaded by Applicant’s arguments presented on pages 2-8 of the Remarks with respect to Mikail et al. (U.S. Publication No. 2014/0253002 hereinafter "Mikail").
The Examiner still considers the prior-art of Mikail et al. clearly having all structures and elements as claimed. Thus, all the limitations of the claims will be considered met so long as the device (chip) of the prior art meets all chip (and/or IC) limitations. The prior art apparatus as identified in the rejected claims 1-22 are also capable of performing all the claimed intended use and/or desired functional language. Therefore, all the limitations as claimed are still met or anticipated by Mikhail in this final office action. It is well settled that anticipation law requires distinction be made between invention described or taught and invention claimed. It does not require that the reference "teach" what subject patent application teaches, it is only necessary that the claim under attack, as construed by the Court, "read on" something disclosed in the reference, i.e., all limitations of the claim are found in reference, or are "fully met" by it. Kalman v. Kimberly Clark Corp., 218 USPQ 781,789 (CAFC 1983). Moreover, the Claims 1-22 are drawn to an apparatus must distinguish from prior art in terms of structure (Chip and/or IC) rather than function. In re Danlv, 120 USPQ 528 (CCPA 1959) and MPEP 2114.
	Applicant argues that “Mikhail does not teach, suggest, or contemplate using any of interpolation, indexes for input/output pairs, or stored corner points. Rather, Mikhail merely teaches using a lookup table with an input value and an output value - there is no index value, as claimed”.
       Examiner respectfully disagree because Mikail et al disclose that the curve transformer outputs interpolated data (Fig.2: torque values between, 0.2-0.4,0.4-0.6)  for input data between adjacent ones of the input values, and wherein the input data comprises one or more of motor speed, motor torque, motor power, and/or motor control demand([0022]; “ as shown in FIG. 2, the torque produced portion 46 of each of the torque profiles P1-P8 ranges from about ninety degrees to about two hundred and seventy degrees with respect to the x-axis (e.g., the torque produced portion 46 of each of the torque profiles P1-P8 has a span of about 180 degrees with respect to the x-axis)” and [0026]; torque, speed, motor current ).	
Applicant argues that “Mikhail does not teach, suggest, or contemplate using any of interpolation, indexes for input/output pairs, or stored corner points. Rather, Mikhail merely teaches using a lookup table with an input value and an output value - there is no index value, as claimed”.
Also, noted that based on para [0023], FIG. 3 is a block diagram illustrating a control system 70 of the motor 10.
 Examiner notice a typographical error of the Applicant’s remarks on Inventor name which is Mikhail et al instead Mikail et al.

          Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD S ISLAM whose telephone number is (571)272-8439.  The examiner can normally be reached on 9:30am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846